Citation Nr: 0631100	
Decision Date: 10/03/06    Archive Date: 10/10/06

DOCKET NO.  00-19 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1941 to March 
1946 and from October 1947 to May 1971.  He died in February 
2000.  The appellant in this case is the veteran's surviving 
spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In November 2003, the Board remanded the matter for 
additional evidentiary development.


FINDINGS OF FACT

1.  The veteran died in February 2000.  The certificate of 
death provides the immediate cause of death as emphysema and 
chronic obstructive pulmonary disease.  The underlying causes 
of death that were listed were cardiac valve disease, 
endocarditis, and bladder cancer.  

2.  At the time of the veteran's death, service connection 
was in effect for Raynaud's disease; conjunctivitis; post-
operative, right eyelid conjunctivitis; hearing loss; actinic 
keratosis; rectal polyps; hiatal hernia with duodenal 
scarring; hemorrhoids; and toe onychomycosis.

3.  The record contains no indication that the veteran's 
death was proximately due to or the result of his period of 
service, or a service-connected disease or injury.



CONCLUSION OF LAW

A service-connected disability did not cause or contribute 
substantially or materially to cause death, nor may it be so 
presumed.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 1310 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are examined.

In letters dated in December 2004 and December 2005, VA 
notified the appellant of the information and evidence needed 
to substantiate and complete her claim, including what part 
of that evidence she was to provide and what part VA would 
attempt to obtain for her.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the record contains a March 2006 supplemental statement 
of the case following the December 2005 letter.  See Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (holding that a 
timing error can be cured when VA employs proper subsequent 
process).  

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim; this "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  See 
Pelegrini, 18 Vet. App. at 121.  In this case, the principle 
underlying the "fourth element" has been fulfilled by the 
December 2005 letter.  Thus, the Board finds that VA met its 
duty to notify the appellant of her rights and 
responsibilities under the VCAA.

Finally, although the appellant was not provided notice 
regarding the potential downstream element of an effective 
date of an award, she is not prejudiced, because service 
connection is being denied.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
record contains the veteran's service medical records, his 
certificate of death, and a VA medical opinion dated in 
December 2004.  

Based on the foregoing, VA satisfied its duties to the 
veteran.

Analysis

DIC may be awarded to a veteran's surviving spouse for death 
resulting from a service-connected disability.  38 U.S.C.A. § 
1310 (West 2002); see also Hanna v. Brown, 6 Vet. App. 507, 
510 (1994).  An award of such DIC benefits are thus 
predicated upon an adjudicatory finding that service 
connection for the cause of the veteran's death is warranted.

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2005).  For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  Id.

In claims for benefits, VA shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

In this case, the cause of the veteran's death is listed as 
emphysema and chronic obstructive pulmonary disease.  The 
underlying causes of death that were listed were cardiac 
valve disease, endocarditis, and bladder cancer.  At the time 
of his death, service connection was in effect for Raynaud's 
disease; conjunctivitis; post-operative, right eyelid 
conjunctivitis; hearing loss; actinic keratosis; rectal 
polyps; hiatal hernia with duodenal scarring; hemorrhoids; 
and toe onchomycosis.  The appellant alleges that the stress 
of the veteran's period of active service and his service-
connected disabilities resulted in his death.  

The Board acknowledges that service-connection was in effect 
for several disabilities; however, at the time of the 
veteran's death, service connection was not in effect for 
emphysema, chronic obstructive pulmonary disease, cardiac 
valve disease, endocarditis, or bladder cancer.  It is also 
noted that during his lifetime the veteran did not present 
claims for service connection for any of these disorders.   
The veteran's certificate of death indicates that the 
underlying causes of his death, his emphysema and chronic 
obstructive pulmonary disease, began nearly 20 years after 
his period of service.  Additionally, the most probative 
medical evidence of record indicates that the veteran's cause 
of death is not related to service.  In December 2004, a VA 
examiner opined that it was less likely than not that the 
veteran's cause of death was in anyway related to his 
military service or a service-connected disability.

The Board acknowledges the appellant's contention that the 
veteran's military service and service-connected disabilities 
hastened his death; however, offered without the benefit of 
medical training or expertise, it is not competent evidence 
required to determine an etiologic relationship between the 
cause of the veteran's death and service.  Grottveit, 5 Vet. 
App. at 93; Espiritu, 2 Vet. App. at 494.

In conclusion, there is simply no competent evidence linking 
the cause of the veteran's death to his period of active duty 
service or to a service-connected disability.  Accordingly, 
the Board finds that the preponderance of the evidence is 
against service connection for the cause of the veteran's 
death.  38 U.S.C.A. §§ 1110, 1131, 1310, 5107(b); 38 C.F.R. 
§§ 3.5, 3.102, 3.303, 3.312.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is inapplicable.  See Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


